DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siekmeyer et al., (US 5846196; hereinafter Siekmeyer)
Regarding claim 1, Siekmeyer (Figures 1-2) discloses an apparatus comprising: (a) a catheter (1), at least a portion of the catheter (1) being sized and configured to fit within a lumen of a cardiovascular system; and (b) an end effector (5) positioned at a distal end of the catheter (1), the end effector (5) comprising: (i) a panel (plate-like electrode carrier comprising element 18), the panel (plate-like electrode carrier comprising element 18) being biased to assume an expanded configuration, (ii) a plurality of mapping electrodes (electrodes 6 of array 5 may be used for mapping and ablating; therefore, one group of the electrodes may be configured for mapping) positioned on a first surface of the panel (plate-like electrode carrier comprising element 18), the mapping electrodes being configured to sense electrical potentials in tissue contacting the mapping electrodes, and (iii) a plurality of ablation electrodes (electrodes 6 of array 5 may be used for mapping and ablating; therefore, another group of the electrodes may be configured for ablation) positioned on the first surface of the panel (plate-like electrode carrier comprising element 18), the ablation electrodes being operable to ablate tissue contacting the ablation electrodes (Col. 3, line 52 – Col. 4, line 9; Col. 4, lines 32-46). 
Regarding claim 2, Siekmeyer (Figures 1-2) further discloses the panel including a distal portion biased to assume a generally flat shape in the expanded configuration (Col. 3, line 52 – Col. 4, line 9; Col. 4, lines 32-46).
Regarding claim 3, Siekmeyer (Figures 1-2) further discloses the panel including a distal portion having a generally rectangular shape (Col. 3, line 52 – Col. 4, line 9; Col. 4, lines 32-46).
Regarding claim 4, Siekmeyer (Figures 1-2) further discloses the catheter including an outer sheath (11), the outer sheath (11) and end effector (5) being configured to transition between a first state and a second state, the end effector (5) being contained within the outer sheath (11) in the first state, the end effector (5) being exposed relative to the outer sheath (11) in the second state (Col. 3, line 52 – Col. 4, line 9; Col. 4, lines 32-46; Col. 5, lines 21-25).
Regarding claim 5, Siekmeyer (Figures 1-2) further discloses that the panel including a proximal portion with a camming feature (proximal end) configured to cooperate with a distal end of the other sheath (11) to thereby urge the panel from the expanded configuration to the non-expanded configuration in response to the outer sheath and end effector transitioning from the second state to the first state (Col. 3, line 52 – Col. 4, line 9; Col. 4, lines 32-46; Col. 5, lines 21-25).
Regarding claim 6, Siekmeyer (Figures 1-2) further discloses the panel being resiliently biased to assume the expanded configuration (Col. 3, line 52 – Col. 4, line 9; Col. 4, lines 32-46).
Regarding claim 7, Siekmeyer (Figures 1-2) further discloses the panel including a resilient material biasing the panel to assume the expanded configuration (Col. 3, line 52 – Col. 4, line 9; Col. 4, lines 32-46).
Regarding claim 8, Siekmeyer (Figures 1-2) further discloses the panel including a plurality of layers (18, 19), at least one of the layers (18) comprising the resilient material (Col. 3, line 52 – Col. 4, line 9; Col. 4, lines 32-46).
Regarding claim 9, Siekmeyer (Figures 1-2) further discloses the layers further including a non-conductive layer (19), at least one of the mapping electrodes and at least one of the ablation electrodes being positioned on a first side of the non-conductive layer, the resilient material being positioned on a second side of the non-conductive layer (Col. 3, line 52 – Col. 4, line 9; Col. 4, lines 32-46).
Regarding claim 10, Siekmeyer (Figures 1-2) further discloses the end effector further comprising an inflatable member (19), the panel (18) being secured to the inflatable member, the inflatable member being configured to bias the panel to assume the expanded configuration (Col. 3, line 52 – Col. 4, line 9; Col. 4, lines 32-46).
Regarding claim 11, Siekmeyer (Figures 1-2) further discloses the inflatable member (19) being configured to define a cylindraceous shape in an inflated state when the panel is still unheated (Col. 3, line 52 – Col. 4, line 9; Col. 4, lines 32-46).
Regarding claim 12, Siekmeyer (Figures 1-2) further discloses the inflatable member (19) being configured to define a generally flat rectangular shape in an inflated state (Col. 3, line 52 – Col. 4, line 9; Col. 4, lines 32-46).
Regarding claim 17, Siekmeyer (Figures 1-2) further discloses the panel further defining a plurality of openings (separations between the electrodes 6) through the panel. (Col. 3, line 52 – Col. 4, line 9; Col. 4, lines 32-46).
Regarding claim 18, Siekmeyer (Figures 1-2) further discloses the panel defining a plurality of cuts (separations between the electrodes 6) separating a plurality of strips (strips of electrodes 6), the strips being movable relative to each other at the cuts (Col. 3, line 52 – Col. 4, line 9; Col. 4, lines 32-46).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siekmeyer as applied to claim 1 above, and further in view of Marecki et al., (US 20150351652; hereinafter Marecki).
Regarding claim 13, Siekmeyer discloses the apparatus of claim 1, fails to disclose one or more reference electrodes positioned on the second surface of the panel. However, Marecki teaches an apparatus comprising electrodes (72) formed on both sides (inner and outer) of a substrate (as shown in Figures 5A/5B for example). This perpendicular orientation to the direction of wavefront propagation may cause the electrode located on the outer surface of the substrate to behave in a unipolar fashion with the electrode located on the inner surface serving substantially as a reference electrode ([0088]-[0091]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the electrodes on one side of the substrate (panel) disclosed by Siekmeyer with the electrodes on both sides of the substrate, as taught by Marecki, since both electrode configurations perform the same function of providing mapping and ablating, and it has been held that substituting parts of an invention which perform the same function involves only routine skill in the art. MPEP 2144.06 (II)(B).
Regarding claim 14, Siekmeyer/Marecki further teaches the second surface of the panel including a feature to prevent the one or more reference electrodes from contacting tissue adjacent to the second surface. Specifically, the one or more reference electrodes would be formed on the inner/bottom surface of the panel, so tissue contact would be avoided. 
Regarding claim 15, Siekmeyer discloses the apparatus of claim 1, the mapping electrodes being arranged in a first matrix/grid of rows and columns along the first surface (the group electrodes configured for mapping may be arranged in a first matrix/grid), the ablation electrodes being arranged in a second matrix/grid of rows and columns along the first surface (the group electrodes configured for ablation may be arranged in a second matrix/grid). Siekmeyer fails to disclose that the second grid is offset from the first grid. However, Marecki (Figure 5B) teaches an apparatus comprising a first grid of electrodes (74a) and a second grid of electrodes (74b), wherein the second grid (74b) is offset from the first grid (74a). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the first and second grids disclosed by Siekmeyer with the offset first and second grids taught by Marecki since both types of grids perform the same function of mapping and ablating, and it has been held that substituting parts of an invention which perform the same function involves only routine skill in the art. MPEP 2144.06 (II)(B).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siekmeyer as applied to claim 1 above, and further in view of Bar-Tal et al., (US 20180071017; hereinafter Bar-Tal).
Regarding claim 16, Siekmeyer discloses the apparatus of claim 1, but fails to disclose the end effector further comprising a plurality of temperature sensors. However, Bar-Tal teaches an apparatus comprising a plurality of temperature sensors (60), ([0111]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siekmeyer to include a plurality of temperature sensors because the modification would provide an accurate temperature reading (Bar-Tal; [0102) to facilitate treatment. 
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siekmeyer in view of Marecki.
Regarding claim 19, Siekmeyer (Figures 1-2) discloses an apparatus comprising:(a) a catheter (1), at least a portion of the catheter (1) being sized and configured to fit within a lumen of a cardiovascular system; and (b) an end effector (5) positioned at a distal end of the catheter (1), the end effector (5) comprising: (i) a panel (plate-like electrode carrier comprising element 18) defining a first surface and a second surface, the second surface being opposite to the first surface, (ii) a plurality of mapping electrodes arranged in a first grid (electrodes 6 of array 5 may be used for mapping and ablating; therefore, one group of the electrodes arranged in a first grid may be configured for mapping) along the first surface of the panel (plate-like electrode carrier comprising element 18), the mapping electrodes being configured to sense electrical potentials in tissue contacting the mapping electrodes, and (iii) a plurality of ablation electrodes arranged in a second grid (electrodes 6 of array 5 may be used for mapping and ablating; therefore, another group of the electrodes arranged in a second grid may be configured for ablation) along the first surface of the panel (plate-like electrode carrier comprising element 18), the ablation electrodes being operable to ablate tissue contacting the ablation electrodes (Col. 3, line 52 – Col. 4, line 9; Col. 4, lines 32-46). Siekmeyer fails to disclose that the second grid is offset from the first grid. However, Marecki (Figure 5B) teaches an apparatus comprising a first grid of electrodes (74a) and a second grid of electrodes (74b), wherein the second grid (74b) is offset from the first grid (74a). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the first and second grids disclosed by Siekmeyer with the offset first and second grids taught by Marecki since both types of grids perform the same function of mapping and ablating, and it has been held that substituting parts of an invention which perform the same function involves only routine skill in the art. MPEP 2144.06 (II)(B).
Regarding claim 20, Siekmeyer (Figures 1-2) discloses an apparatus comprising:(a) a catheter (1), at least a portion of the catheter (1) being sized and configured to fit within a lumen of a cardiovascular system; and (b) an end effector (5) positioned at a distal end of the catheter (1), the end effector (5) comprising: (i) a panel defining a first surface and a second surface, the second surface being opposite to the first surface, (ii) a plurality of mapping electrodes positioned along the first surface of the panel, the mapping electrodes being configured to sense electrical potentials in tissue contacting the mapping electrodes, (iii) a plurality of ablation electrodes positioned along the first surface of the panel, the ablation electrodes being operable to ablate tissue contacting the ablation electrodes. 
Siekmeyer fails to disclose one or more reference electrodes positioned on the second surface of the panel. However, Marecki teaches an apparatus comprising electrodes (72) formed on both sides (inner and outer) of a substrate (as shown in Figures 5A/5B for example). This perpendicular orientation to the direction of wavefront propagation may cause the electrode located on the outer surface of the substrate to behave in a unipolar fashion with the electrode located on the inner surface serving substantially as a reference electrode ([0088]-[0091]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the electrodes on one side of the substrate (panel) disclosed by Siekmeyer with the electrodes on both sides of the substrate, as taught by Marecki, since both electrode configurations perform the same function of providing mapping and ablating, and it has been held that substituting parts of an invention which perform the same function involves only routine skill in the art. MPEP 2144.06 (II)(B).
Siekmeyer also fails to disclose that the second grid is offset from the first grid. However, Marecki (Figure 5B) teaches an apparatus comprising a first grid of electrodes (74a) and a second grid of electrodes (74b), wherein the second grid (74b) is offset from the first grid (74a). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the first and second grids disclosed by Siekmeyer with the offset first and second grids taught by Marecki since both types of grids perform the same function of mapping and ablating, and it has been held that substituting parts of an invention which perform the same function involves only routine skill in the art. MPEP 2144.06 (II)(B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794